Citation Nr: 9931030	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in July 1998, which denied 
a claim for compensation benefits on the basis that the 
appellant did not have recognized military service.



FINDINGS OF FACT

As certified by the United States Army, the appellant did not 
have a period of active or recognized military service.


CONCLUSION OF LAW

The threshold requirement for eligibility to VA benefits is 
not met.  38 U.S.C.A. 101(2), 107 (West 1991); 38 C.F.R. 
§§ 3.1(a), 3.1(d), 3.8, 3.9 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there is no obligation or 
duty to determine whether the appellant's claim is well-
grounded because he has not come forward with evidence to 
establish that he had recognized military service such as to 
qualify as a "veteran" for VA purposes, and therefore, he 
has not attained the status of a claimant.  See, Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  Further, because he 
has not attained the status of a claimant, we note that there 
is no duty on the part of the VA to assist him developing his 
claim for entitlement to VA benefits.

As indicated above, the issue presented in this case is one 
of status, that is, whether the appellant is a "veteran" as 
that term is defined by statute.  A "veteran" is defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2) 
(West 1991); see also, 38 C.F.R. § 3.1(d) (1999).  For 
purposes of determining entitlement to VA benefits, 
"service" is deemed to include a variety of Philippine 
military service.  See, 38 C.F.R. § 3.8 (1999).  However,

such service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:  

For a Regular Philippine Scout or a member of 
one of the regular components of the 
Philippine Commonwealth Army while serving 
with Armed Forces of United States, the 
period of active service will be from the 
date certified by the Armed Forces as the 
date of enlistment or date of report for 
active duty whichever is later to date of 
release from active duty, discharge, death, 
or in the case of a member of the Philippine 
Commonwealth Army June 30, 1946, whichever 
was earlier.

38 C.F.R. § 3.9(a) (1999); see also, 38 C.F.R. § 3.9(b) 
(1999) (guerrilla service).
The "Armed Forces" is defined as including only "the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components."  38 C.F.R. 
§ 3.1(a).  In addition, the Board notes that "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces."
Duro v. Derwinski, 2 Vet. App. 531, 532 (1992).

In this case, the Board must conclude that the appellant did 
not have active or recognized military service.  A review of 
the record reveals that the United States Department of the 
Army initially certified in April 1968, and recertified in 
June 1998, that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Subsequently, a number of documents were received to support 
the contention that the appellant served in the United States 
Armed Forces in the Far East. 

Accordingly, given the above adverse finding by the service 
department which is binding on the VA, the Board concludes 
that the appellant did not have active or recognized military 
service, and therefore, is not considered to be a "veteran" 
for VA purposes.  Consequently, the appellant has not met the 
threshold requirement for eligibility to receive VA 
disability benefits.


ORDER

As the appellant did not have recognized military service, he 
is not entitled to receive VA benefits.  Accordingly, the 
relief requested on appeal is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

